Name: Decision NoÃ 1346/2001/EC of the European Parliament and of the Council of 22 May 2001 amending Decision NoÃ 1692/96/EC as regards seaports, inland ports and intermodal terminals as well as project NoÃ 8 in AnnexÃ III
 Type: Decision_ENTSCHEID
 Subject Matter: maritime and inland waterway transport;  organisation of transport;  transport policy;  European construction
 Date Published: 2001-07-06

 Avis juridique important|32001D1346Decision No 1346/2001/EC of the European Parliament and of the Council of 22 May 2001 amending Decision No 1692/96/EC as regards seaports, inland ports and intermodal terminals as well as project No 8 in Annex III Official Journal L 185 , 06/07/2001 P. 0001 - 0036Decision No 1346/2001/EC of the European Parliament and of the Councilof 22 May 2001amending Decision No 1692/96/EC as regards seaports, inland ports and intermodal terminals as well as project No 8 in Annex IIITHE EUROPEAN PARLIAMENT AND THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular the first subparagraph of Article 156 thereof,Having regard to the proposal from the Commission(1),Having regard to the opinion of the Economic and Social Committee(2),Having regard to the opinion of the Committee of the Regions(3),Acting in accordance with the procedure laid down in Article 251 of the Treaty(4), in the light of the joint text approved by the Conciliation Committee on 13 March 2001,Whereas:(1) Decision No 1692/96/EC of the European Parliament and of the Council of 23 July 1996 on Community guidelines for the development of the trans-European transport network(5) constitutes a general reference framework covering the objectives, priorities and broad thrust of the measures contemplated as well as the projects of common interest in the area of the trans-European transport network.(2) Interconnection points including seaports, inland ports and intermodal terminals are a pre-condition for the integration of the different transport modes in a multimodal network.(3) Seaports in the trans-European transport network are classified into categories. These are defined on the basis of quantitative criteria or their location in island, peripheral or outermost regions. Only those ports in the highest category by volume of traffic should be shown, by way of indication, on maps. The specifications which a seaport project is to meet to be deemed of common interest should be set out.(4) The criteria relating to inland ports should be supplemented by criteria concerning either the nature of their equipment or the volume of traffic and those ports should be shown, by way of indication, on maps.(5) The European Council held in Dublin in 1996 decided that project No 8 in the list from the Essen European Council of 1994 should become the Portugal/Spain multimodal link with the rest of Europe.(6) Decision No 1692/96/EC should therefore be amended accordingly,HAVE ADOPTED THIS DECISION:Article 1Decision No 1692/96/EC is hereby amended as follows:1. Article 11 shall be amended as follows:(a) paragraph 3 shall be replaced by the following: "3. Inland ports shall form part of the network, in particular as points of interconnection between the waterways referred to in paragraph 2 and Article 14 and other modes of transport."(b) The following paragraph shall be inserted: "3a. The network shall include inland ports(a) open to commercial traffic,(b) located on the network of inland waterways as shown in the outline in Annex I, Section 4,(c) interconnected with other trans-European transport routes as shown in Annex I, and(d) equipped with transhipment facilities for intermodal transport or with an annual freight traffic volume of at least 500000 tonnes."2. Article 12 shall be replaced by the following: "Article 12Characteristics1. Seaports shall permit the development of sea transport and shall constitute shipping links for islands and the points of interconnection between sea transport and other modes of transport. They shall provide equipment and services to transport operators. Their infrastructure shall provide a range of services for passenger and goods transport, including ferry services and short- and long-distance shipping services, including coastal shipping, within the Community and between the latter and non-member countries.2. The seaports included in the network shall correspond to one of the categories, A, B or C, defined below:A. international seaports: ports with a total annual traffic volume of not less than 1,5 million tonnes of freight or 200000 passengers which, unless it is an impossibility, are connected with the overland elements of the trans-European transport network and therefore play a major role in international maritime transport;B. Community seaports, not included in category A: these ports have a total annual traffic volume of not less than 0,5 million tonnes of freight or between 100000 and 199999 passengers, are connected, unless it is an impossibility, with the overland elements of the trans-European transport network and are equipped with the necessary transhipment facilities for short-distance sea shipping;C. regional ports: these ports do not meet the criteria of categories A and B but are situated in island, peripheral or outermost regions, interconnecting such regions by sea and/or connecting them with the central regions of the Community.The seaports in category A shall be shown on the indicative maps in the outline plans in Section 5 of Annex I, on the basis of the most recent port data.3. In addition to the criteria set out in Article 7, seaport projects of common interest related to seaports included in the trans-European seaport network shall comply with the criteria and specifications in Annex II."3. Article 14 shall be replaced by the following: "Article 14CharacteristicsThe trans-European combined transport network shall comprise:- railways and inland waterways which are suitable for combined transport and shipping which, combined where appropriate with the shortest possible initial and/or terminal road haulage, permit the long-distance transport of goods,- intermodal terminals equipped with installations permitting transhipment between railways, inland waterways, shipping routes and roads,- suitable rolling stock, on a provisional basis, where the characteristics of the infrastructure, as yet unadapted, so require."4. Article 19 shall be replaced by the following: "Article 19Specific projectsAnnex III contains, by way of indication, the projects identified in Annexes I and II and in the other provisions of this Decision, to which the European Councils held in Essen in 1994 and in Dublin in 1996 attributed particular importance."5. Annex I shall be amended as follows:(a) in the contents- the title of Section 4 "Inland waterway network" shall be replaced by: "Inland waterway network and inland ports",- Section 5 shall be replaced by the following: "Section 5: Seaports - Category A5.0. Europe5.1. Baltic Sea5.2. North Sea5.3. Atlantic Ocean5.4. Mediterranean Sea - western part5.5. Mediterranean Sea - eastern part",- in Section 7 "Combined transport network", point 7.2 shall be deleted;(b) as regards the maps corresponding to Sections 4 and 5:- the map showing Section 4 shall be replaced by those annexed to this Decision. These maps identify also inland ports which are equipped with transhipment facilities for combined transport and shall replace the map showing point 7.2,- the maps showing Section 5 as they appear in the Annex to this Decision shall be inserted.6. Annex II shall be amended as follows:(a) the part of Section 4 concerning inland ports shall be replaced by the following: "Inland portsProjects of common interest must relate solely to infrastructure open to any user on a non-discriminatory basis.In addition to projects relating to the connections and inland ports mentioned in Annex I, projects of common interest will be deemed to include any infrastructure project corresponding to one or more of the following categories:1. access to the port from waterways;2. port infrastructure inside the port area;3. other transport infrastructures inside the port area;4. other transport infrastructures linking the port to other elements of the trans-European network.Any project which concerns the following work will be deemed to be of common interest: construction and maintenance of all elements of the transport system generally open to all transport users within the port and of links with the national or international transport network; in particular, this includes the development and maintenance of land for commercial and other port-related purposes, the construction and maintenance of road and rail connections, the construction and maintenance, including dredging, of access routes and of other areas of water in the port, and the construction and maintenance of navigation aids and traffic management, communication and information systems in the port and on the access routes."(b) Section 5 shall be replaced by the following: "Section 5Seaports1. Common conditions for projects of common interest relating to seaports in the networkProjects of common interest must relate solely to infrastructure open to any user on a non-discriminatory basis.Any project which concerns the following work will be deemed to be of common interest: construction and maintenance of all elements of the transport system generally open to all transport users within the port and of links with the national or international transport network; in particular, this includes the development and maintenance of land for commercial and other port-related purposes, the construction and maintenance of road and rail connections, the construction and maintenance, including dredging, of access routes and of other areas of water in the port, and the construction and maintenance of navigation aids and traffic management, communication and information systems in the port and on the access routes.2. Specifications for projects of common interest relating to the seaport network>TABLE>".(c) The second and third indents of Section 7 shall be replaced by the following: "- construction or development of centres for transfers between inland types of transport, including the setting up within the terminal of transhipment equipment with the corresponding infrastructure,- adaptation of port areas, making it possible to develop or improve combined transport between sea transport and rail, inland waterway or road transport".7. Annex III shall be amended as follows:(a) the title shall be replaced by the following: "List of the 14 projects adopted by the European Councils held in Essen in 1994 and in Dublin in 1996"(b) Item 8 ("Motorway Lisbon - Valladolid") shall be replaced by the following: "8. Portugal/Spain multimodal link with the rest of Europe through developing rail, road, sea and air connections in the following three Iberian corridors:- Galicia (A CoruÃ ±a)/Portugal (Lisbon)- IrÃ ºn/Portugal (Valladolid-Lisbon)- Southwest corridor (Lisbon-Seville)."Article 2This Decision shall enter into force on the third day following its publication in the Official Journal of the European Communities.Article 3This Decision is addressed to the Member States.Done at Brussels, 22 May 2001.For the European ParliamentThe PresidentN. FontaineFor the CouncilThe PresidentM. Winberg(1) OJ C 120, 18. 4.1998, p. 14.(2) OJ C 214, 10.7.1998, p. 40.(3) OJ C 373, 2.12.1998, p. 20.(4) Opinion of the European Parliament of 10 March 1999 (OJ C 175, 21.6.1999, p. 110), Council Common Position of 5 June 2000 (OJ C 228, 9.8.2000, p. 1) and Decision of the European Parliament of 3 October 2000 (not yet published in the Official Journal), Decision of the European Parliament of 5 April 2001 and Council Decision of 24 April 2001.(5) OJ L 228, 9.9.1996, p. 1.ANNEX"ANNEX ISECTION 4Inland waterway network and inland ports>PIC FILE= "L_2001185EN.000901.TIF">>PIC FILE= "L_2001185EN.001101.TIF">>PIC FILE= "L_2001185EN.001301.TIF">>PIC FILE= "L_2001185EN.001501.TIF">>PIC FILE= "L_2001185EN.001701.TIF">>PIC FILE= "L_2001185EN.001901.TIF">>PIC FILE= "L_2001185EN.002101.TIF">SECTION 5Seaports - Category A>PIC FILE= "L_2001185EN.002501.TIF">>PIC FILE= "L_2001185EN.002701.TIF">>PIC FILE= "L_2001185EN.002901.TIF">>PIC FILE= "L_2001185EN.003101.TIF">>PIC FILE= "L_2001185EN.003301.TIF">>PIC FILE= "L_2001185EN.003501.TIF">"Commission statementThe Commission intends at the next revision of Decision 1692/96/EC to include in its proposal the Elbe-LÃ ¼beck Kanal and the Twente-Mittellandkanal as part of the inland waterway network.